DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
►	Recorded Prior Art fails to disclose or suggest combination process steps of method of fabricating a semiconductor device as characteristics recited in base claim 1 comprising replacing, from a first side of the first wafer, a first group of the first replacement interconnect layers, a first group of the first replacement silicide layers, and the replacement BPR material; and replacing, from a second side of the first wafer, a second group of the first replacement interconnect layers, and a second group of the first replacement silicide layers, the first side and the second side being opposing sides to each other..
►	Recorded Prior Art fails to disclose or suggest combination process steps of method of fabricating a semiconductor device as characteristics recited in base claim 15 comprising eplacing, from a first side of the first wafer, a first group of the first replacement interconnect layers, a first group of the second replacement interconnect layers, a first group of the first replacement silicide layers, a first group of the second replacement silicide layers, and the replacement BPR material; and replacing, from a second side of the first wafer, a second group of the first replacement interconnect layers, a second group of the second replacement interconnect layers, a second group of the first replacement silicide layers, and a second group of the second replacement silicide layers, the first side and the second side being opposing sides to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819